         Case 1:20-cv-03010-APM Document 95 Filed 01/15/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                               Plaintiffs,          Case No. 1:20-cv-03010-

 v.                                                 HON. AMIT P. MEHTA

 Google LLC,

                               Defendant.



                           NOTICE OF AMENDED COMPLAINT

       Please take notice that pursuant to the Scheduling and Case Management Order entered

by the Court on December 21, 2020, Plaintiffs have filed an Amended Complaint. The Amended

Complaint adds the States of California, Michigan, and Wisconsin as plaintiffs.




                                               1
        Case 1:20-cv-03010-APM Document 95 Filed 01/15/21 Page 2 of 6




Dated: January 15, 2021             Respectfully submitted,

                                    By:    /s/ Kenneth M. Dintzer

                                    Kenneth M. Dintzer
                                    U.S. Department of Justice, Antitrust Division
                                    Technology & Digital Platforms Section
                                    450 Fifth Street NW, Suite 7100
                                    Washington, DC 20530
                                    Kenneth.Dintzer2@usdoj.gov

                                    Counsel for Plaintiff United States

                                    By:     /s/ Leslie Rutledge
                                    Leslie Rutledge, Attorney General
                                    Johnathan R. Carter, Assistant Attorney General
                                    Office of the Attorney General, State of Arkansas
                                    323 Center Street, Suite 200
                                    Little Rock, Arkansas 72201
                                    Johnathan.Carter@arkansasag.gov

                                    Counsel for Plaintiff State of Arkansas

                                    By:    /s/ Adam Miller
                                    Xavier Becerra, Attorney General
                                    Ryan J. McCauley, Deputy Attorney General
                                    Adam Miller, Deputy Attorney General
                                    Brian Wang, Deputy Attorney General
                                    Paula Blizzard, Supervising Deputy Attorney
                                    General
                                    Kathleen Foote, Senior Assistant Attorney General
                                    Office of the Attorney General,
                                    California Department of Justice
                                    455 Golden Gate Avenue, Suite 11000
                                    San Francisco, CA 94102
                                    adam.miller@doj.ca.gov

                                    Counsel for Plaintiff State of California




                                      2
Case 1:20-cv-03010-APM Document 95 Filed 01/15/21 Page 3 of 6




                            By:     /s/ R. Scott Palmer
                            Ashley Moody, Attorney General
                            R. Scott Palmer, Interim Co-Director, Antitrust
                            Division
                            Nicholas D. Niemiec, Assistant Attorney General
                            Lee Istrail, Assistant Attorney General
                            Office of the Attorney General, State of Florida
                            PL-01 The Capitol
                            Tallahassee, Florida 32399
                            Scott.Palmer@myfloridalegal.com

                            Counsel for Plaintiff State of Florida

                            By:    /s/ Christopher Carr
                            Christopher Carr, Attorney General
                            Margaret Eckrote, Deputy Attorney General
                            Daniel Walsh, Senior Assistant Attorney General
                            Dale Margolin Cecka, Assistant Attorney General
                            Office of the Attorney General, State of Georgia
                            40 Capitol Square, SW
                            Atlanta, Georgia 30334-1300
                            dcecka@law.georgia.gov

                            Counsel for Plaintiff State of Georgia

                            By:    /s/ Scott L. Barnhart
                            Theodore E. Rokita, Attorney General
                            Scott L. Barnhart, Chief Counsel and Director,
                            Consumer Protection Division
                            Matthew Michaloski, Deputy Attorney General
                            Erica Sullivan, Deputy Attorney General
                            Office of the Attorney General, State of Indiana
                            Indiana Government Center South, Fifth Floor
                            302 West Washington Street
                            Indianapolis, Indiana 46204
                            Scott.Barnhart@atg.in.gov

                            Counsel for Plaintiff State of Indiana




                              3
Case 1:20-cv-03010-APM Document 95 Filed 01/15/21 Page 4 of 6




                            By:     /s/ Justin Clark
                            Daniel Cameron, Attorney General
                            Justin D. Clark, Deputy Director of Consumer
                            Protection
                            J. Christian Lewis, Executive Director of
                            Consumer Protection
                            Philip R. Heleringer, Assistant Attorney General
                            Jonathan E. Farmer, Assistant Attorney General
                            Office of the Attorney General, Commonwealth of
                            Kentucky
                            1024 Capital Center Drive, Suite 200
                            Frankfort, Kentucky 40601
                            Justind.Clark@ky.gov

                            Counsel for Plaintiff Commonwealth of Kentucky

                            By:     /s/ Jeff Landry
                            Jeff Landry, Attorney General
                            Stacie L. Deblieux, Assistant Attorney General
                            Office of the Attorney General, State of Louisiana
                            Public Protection Division
                            1885 North Third St.
                            Baton Rouge, Louisiana 70802
                            Deblieuxs@ag.louisiana.gov

                            Counsel for Plaintiff State of Louisiana

                            By:    /s/ Wisam Naoum
                            Dana Nessel, Attorney General
                            Ann M. Sherman, Deputy Solicitor General
                            Wisam E. Naoum, Assistant Attorney General
                            Michigan Department of Attorney General
                            P.O. Box 30736
                            Lansing, MI 48909
                            ShermanA@Michigan.gov

                            Counsel for Plaintiff State of Michigan




                              4
Case 1:20-cv-03010-APM Document 95 Filed 01/15/21 Page 5 of 6




                            By:    /s/ Kimberley G. Biagioli
                            Kimberley G. Biagioli
                            Assistant Attorney General
                            Missouri Attorney General’s Office
                            615 E. 13th Street, Suite 401
                            Kansas City, MO 64106
                            Kimberley.Biagioli@ago.mo.gov

                            Counsel for Plaintiff State of Missouri

                            By:    /s/ Hart Martin
                            Lynn Fitch, Attorney General
                            Hart Martin, Special Assistant Attorney General
                            Crystal Utley Secoy, Assistant Attorney General
                            Office of the Attorney General, State of
                            Mississippi
                            P.O. Box 220
                            Jackson, Mississippi 39205
                            Hart.Martin@ago.ms.gov

                            Counsel for Plaintiff State of Mississippi

                            By:     /s/ Mark Mattioli
                            Austin Knudsen, Attorney General
                            Mark Mattioli, Chief, Office of Consumer
                            Protection
                            Office of the Attorney General, State of Montana
                            P.O. Box 200151
                            555 Fuller Avenue, 2nd Floor
                            Helena, MT 59620-0151
                            mmattioli@mt.gov

                            Counsel for Plaintiff State of Montana




                              5
Case 1:20-cv-03010-APM Document 95 Filed 01/15/21 Page 6 of 6




                            By:    /s/ Rebecca M. Hartner
                            Rebecca M. Hartner, Assistant Attorney General
                            Mary Frances Jowers, Assistant Deputy Attorney
                            General
                            Office of the Attorney General, State of South
                            Carolina
                            P.O. Box 11549
                            Columbia, South Carolina 29211-1549
                            RHartner@scag.gov

                            Counsel for Plaintiff State of South Carolina

                            By:    /s/ Bret Fulkerson
                            Bret Fulkerson
                            Office of the Attorney General, Antitrust Division
                            300 West 15th Street
                            Austin, Texas 78701
                            Bret.Fulkerson@oag.texas.gov

                            Counsel for Plaintiff State of Texas

                            By:   /s/ Gwendolyn J. Lindsay Cooley
                            Gwendolyn J. Lindsay Cooley, Assistant Attorney
                            General
                            Wisconsin Department of Justice
                            17 W. Main St.
                            Madison, WI 53701
                            Gwendolyn.Cooley@Wisconsin.gov

                            Counsel for Plaintiff State of Wisconsin




                              6
